DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 16 January 2020. Claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bone cement delivery syringe” and the “bone cement delivery device” as required by claims 15-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
	Note: The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box) (see 37 C.F.R. 1.83(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the Such claim limitation(s) is/are: a “high-pressure generation member” and a “pressure relief mechanism” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (U.S. Patent 9,452,279).
Stevens et al. disclose (as to claim 1) a high-pressure syringe (600) comprising: a barrel (610) comprising a distal chamber (i.e. chamber defined by space between 691 as to claim 2) the high-pressure generation member comprises a plunger (640), wherein (as to claim 3) the high-pressure generation member further comprises a rack (i.e. rack defined by both instances of 670) having external threads (672) and disposed within a channel (664) of the plunger, wherein (as to claim 4) the external threads are capable of engaging and disengaging with (see column 10, lines 57-59 referring to radial expansion of a like rack leading to engagement) internal threads (619) of a nut (618), wherein the nut is coupled to (see Figure 31) the barrel, wherein (as to claim 5) the rack is configured to be radially displaced (see column 6, lines 3-6; and column 20, lines 22-26), wherein (as to claim 6) the high-pressure generation member further comprises a connecting rod (i.e. rod defined by portion of 640 defining 645, see Figure 28) disposed within (i.e. within/between each instance of 670) the rack, wherein the connecting rod comprises cam lobes (645) capable of engaging with cam lobe receivers (675) of the rack when the connecting rod is longitudinally translated (i.e. with respect to 660), wherein the rack is radially inwardly displaced (i.e. in a fashion similar to that in Figure 7A), wherein (as to claim 8) the plunger comprises external threads (672) capable of engaging with internal threads (619) of a nut (618) coupled to the barrel (see Figure 31), wherein (as to part of claim 9) the connecting rod further comprises a valve (692) disposed at a distal end (i.e. end defining 640b) of the connecting rod, and wherein (as to part of claim 10) the plunger further comprises a plunger seal (692) having an aperture (693) and wherein the valve is capable of sealing the aperture, wherein (as to part of claim 12) the valve is capable of being displaced proximally to unseal the aperture and to .
Claims 1-5, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balbierz et al. (U.S. Patent Application Publication 2017/0209197).
Regarding claims 1-5, Balbierz et al. disclose (as to claim 1) a high-pressure syringe (154) comprising a barrel (156) comprising a distal chamber (i.e. chamber defined by interior of 156); a high-pressure generation member (162); and a pressure relief mechanism (202), wherein (as to claim 2) the high-pressure generation member comprises a plunger (164/172), wherein (as to claim 3) the high-pressure generation member further comprises a rack (176) having external threads (192, see paragraph 0083) and disposed within a channel (i.e. channel receiving 180 as best seen in Figure 4) of the plunger, wherein (as to claim 4) the external threads are capable of engaging and disengaging with internal threads (158) of a nut (160), wherein the nut is coupled to (see Figure 4) the barrel, wherein (as to claim 5) the rack is configured to be radially displaced (paragraph 0086) (see Figures 2-10, and paragraphs 0059-0123).
Regarding claims 15 and 16, Balbierz et al. disclose (as to claim 15) a high-pressure injection system (100) capable of injecting bone cement (128) into a vertebra (see Figure 7) comprising a high-pressure syringe (154) comprising a pressure generation member (162) and a pressure relief mechanism (200); a bone cement delivery syringe (124); and a bone cement delivery device (102) capable of being as to claim 16) the pressure relief mechanism is capable of being used such that a user can immediately reduce fluid pressure within (i.e. via engaging 202) the syringe when a desired amount of bone cement has been delivered (see paragraph 0122) (see Figures 2-10, and paragraphs 0059-0123).
	Regarding claims 18-20, Balbierz et al. disclose (as to claim 15) a method of injecting bone cement (128) into a vertebra (see Figure 7) comprising inserting a bone cement delivery device (102) into a vertebra (see Figure 7, and paragraph 0118); fluidly coupling the bone cement delivery device to a bone cement delivery syringe (124); fluidly coupling (i.e. via 134) the bone cement delivery syringe to a high-pressure syringe (154), wherein the high-pressure syringe comprises a high-pressure generation member (162) and a pressure relief mechanism (200); generating a high pressure within (i.e. via translating 164 further into 156 – direction 1) a barrel (156) of the high-pressure syringe and within the bone cement delivery syringe, wherein the bone cement is forced from the bone cement delivery syringe into the vertebra (see paragraph 0122); and actuating the pressure relief mechanism when a desired volume of bone cement has been delivered into the vertebra (see paragraph 0122), wherein (as to claim 19) actuating the pressure relief mechanism comprises unsealing (i.e. via translating 164 further out of 156 – direction 2) a proximal chamber (154) when the desired volume of bone cement has been delivered, wherein fluid flows into the proximal chamber and fluid pressure within a distal chamber (134) is reduced (see paragraph 099), and wherein (as to claim 20) the method further comprises injecting the fluid disposed within the proximal chamber into the distal chamber when the fluid pressure within the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. Patent 9,452,279), as applied to claim 6 above, in view of Marking (U.S. Patent 8,627,932).
	Stevens et al. disclose the claimed invention except for wherein (as to the remainder of claim 9) the valve is a needle valve, wherein (as to the remainder of claim 10) the needle valve is capable of sealing the aperture, and wherein (as to the remainder of claim 12) the needle valve is capable of being displaced proximally to unseal the aperture and allowing fluid to flow into a proximal chamber from the distal chamber when a fluid pressure within the distal chamber exceeds a maximum allowable pressure, wherein the fluid pressure is reduced. Marking teaches the use of a needle valve (200), wherein the needle valve is capable of sealing an aperture (i.e. aperture receiving 212 as best seen in Figure 3), and wherein the needle valve is capable of being displaced proximally to (i.e. in a direction from right to left as best seen in Figure 3) unseal the aperture and allowing fluid to flow into a proximal chamber (i.e. chamber defined by portion of 200 within which 215 sits as best seen in Figure 3) from a distal chamber (i.e. chamber defined by 202 as best seen in Figrue3) when a fluid pressure within the distal chamber exceeds a maximum allowable pressure, wherein the fluid pressure is reduced (see Figures 2-5, and column 3, line 59 – column 6, line 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Stevens et al. with a simple substitution of a well-known needle valve, wherein the needle valve is capable of sealing the aperture, and wherein the needle valve is capable of being displaced proximally to unseal the aperture and allowing fluid to flow into a proximal chamber from the distal chamber when a fluid pressure within the distal chamber exceeds a maximum allowable pressure, wherein the fluid pressure is reduced in view of Marking in order to provide an obvious means for allowing fluid to flow from one chamber to another chamber when a predetermined pressure is exceeded.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (U.S. Patent Application Publication 2017/0209197), as applied to claim 15 above, in view of Stevens et al. (U.S. Patent 9,452,279) and Marking (U.S. Patent 8,627,932).
	Balbierz et al. disclose the claimed invention except for wherein the pressure relief mechanism comprises a needle valve. Stevens et al. teach the use of a high-pressure syringe (600) comprising a pressure generation member (630/640); and a pressure relief mechanism (692), wherein the pressure relief mechanism comprises a valve (692) (see Figures 1-15B and 26-38; column 4, line 52 – column 15, line 57; and column 20, line 22 – column 26, line 12). Marking teaches the use of a needle valve (200), wherein the needle valve is capable of sealing an aperture (i.e. aperture receiving 212 as best seen in Figure 3), and wherein the needle valve is capable of being displaced proximally to (i.e. in a direction from right to left as best seen in Figure 3) unseal the aperture and allowing fluid to flow into a proximal chamber (i.e. chamber defined by portion of 200 within which 215 sits as best seen in Figure 3) from a distal chamber (i.e. chamber defined by 202 as best seen in Figrue3) when a fluid pressure within the distal chamber exceeds a maximum allowable pressure, wherein the fluid pressure is reduced (see Figures 2-5, and column 3, line 59 – column 6, line 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Balbierz et al. with wherein the pressure relief mechanism comprises a needle valve in view of Stevens et al. and Marking in order to provide an obvious and predictable means for allowing for automatic pressure relief when a predetermined pressure is exceeded.
Allowable Subject Matter
Claims 7, 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chadwick et al. (U.S. Patent Application Publication 2015/0051543) disclose a high-pressure syringe comprising a barrel, a high-pressure generation member, and a pressure relief mechanism.
Foote et al. (U.S. Patent 5,047,015) disclose a high-pressure syringe comprising a barrel, a high-pressure generation member, and a pressure relief mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775